Citation Nr: 0203756	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  93-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed secondary to service connected anxiety neurosis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from December 1941 to May 
1944.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  This rating decision was appealed, and 
in December 1994 and in July 1996, the Board remanded the 
appeal for additional development.  In November 1998, the 
Board issued a decision that denied an evaluation higher than 
50 percent for service connected anxiety neurosis and denied 
service connection for hypertension which had been claimed 
secondary to service connected anxiety neurosis.  

The Board's decision was appealed to the Court of Appeals for 
Veterans Claims (Court).  In June 2001, the Court issued an 
order remanding the appeal and instructing the Board to 
consider the implications of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5103A, 5126 (West Supp. 2001); final rule 
published at 66 Fed. Reg. 45620 (August 29, 2001)(to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board notes that the appellant has submitted additional 
evidence subsequent to the Court's Remand.  However, this 
evidence has been submitted with a written waiver which 
allows the Board to review the evidence without prior RO 
review and consideration.  See 38 C.F.R. §§ 19.37(a), 
20.1304(c) (2001).  Accordingly, this appeal is ready for 
appellate review.



FINDINGS OF FACT

1.  Anxiety neurosis is currently manifested by no more than 
chronic anxiety, irritability, and sleep disturbances and 
results in no more than a considerable impairment in the 
ability to establish or maintain effective relationships.

2.  The weight of the competent and probative evidence has 
established that hypertension is not due to or the result of 
symptoms associated with anxiety neurosis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for anxiety 
neurosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2001); 38 C.F.R. 4, § 4.130, Diagnostic Code 9400 
(2001); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1995).

2.  The criteria for establishing service connection for 
hypertension on a secondary basis have not been met.  38 
U.S.C.A. §§ 1110, 5107(a) (West Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he is entitled to a higher 
evaluation for service connected anxiety neurosis (currently 
evaluated as 50 percent disabling) and to service connection 
for hypertension, which he claims is due to service connected 
anxiety neurosis.

The Board has considered the implications of the passage of 
the VCAA during the pendency of this appeal as directed by 
the Court.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  In this case, VA's duties have been fulfilled.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4) (2001).  By virtue of 
the November 1991 rating decision, the Statement of the Case, 
Supplemental Statements of the Case, Board Remands and the 
November 1998 Board decision, the appellant, his former 
representatives and current attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for an increased rating and for 
secondary service connection.  The appellant and his attorney 
have been furnished with all applicable statutes and 
regulations.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  When the 
appellant filed his claim in September 1991, he did not 
identify any evidence that would support his contentions.  In 
September 1991, the RO wrote to the appellant and requested 
that if he had received any treatment for his claimed 
disabilities that he should furnish this information.  The 
appellant responded in November 1991, identified no treatment 
providers, and merely requested a VA examination.  He filed a 
Notice of Disagreement with the November 1991 rating decision 
and identified no evidence.  The RO made a request for any 
available evidence from the local VA outpatient clinic, and 
in February 1992 all available records were forwarded to the 
RO and made part of the record.  When he filed his VA Form-9, 
the appellant identified treatment at the Ft. Meyers VA 
outpatient clinic only, and this evidence was already of 
record.  At the time of his personal hearing, the appellant 
identified additional outstanding mental health records for 
the first time.  The Board remanded the appeal in December 
1994 and obtained those records.  The records from Fawcett 
Memorial Hospital pertain to his heart disease, appear to be 
complete, and do not reference any outstanding records from 
other sources not previously obtained.  The RO has also 
included the lay statements and copies of medical texts 
submitted by the appellant in the claims folder.  The 
appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.  We 
further note that in his brief submitted to the Board after 
the Court's Remand, the appellant's attorney explicitly 
stated that the appellant had no further evidence to submit 
in this matter.  

A hearing was conducted before the RO in June 1992 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant stated on the record that he did 
not desire any additional hearings before the Board or 
otherwise.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in 1992, 1995, and 1996.  We 
note that the RO secured medical opinions that specifically 
addressed the question of the degree of disability associated 
with service connected anxiety neurosis as well as a medical 
opinion through the Director of Compensation and Pension on 
the relationship between service connected anxiety neurosis 
and hypertension.  We further note that the appellant has 
submitted private medical opinions to support his 
contentions.  All of the medical issues under consideration 
as part of this appeal have been addressed by competent 
medical examiners, both private and VA, therefore there is no 
basis under the VCAA to order any additional examination of 
this appellant.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  In his brief to the Board 
on Remand from the Court, the appellant's attorney has not 
alleged that there has been a failure on the part of VA under 
the VCAA to provide notice or a duty to assist.  Further 
development and further expending of VA's resources is not 
warranted.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Entitlement to an increased rating for anxiety neurosis.

Service connection for anxiety neurosis was granted in a June 
1944 rating decision and assigned a 50 percent evaluation.  
In a March 1949 rating decision, the evaluation was reduced 
to 30 percent based on a finding of improvement.  In a July 
1987 rating decision, the evaluation was increased to 50 
percent from April 1987.  This appeal stems from a November 
1991 rating decision that confirmed and continued the 50 
percent evaluation.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

Lay testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
When endeavoring to determine the current level of medical or 
psychiatric disability, the Board generally assigns more 
probative value to the objective observations of trained 
medical personnel when compared to the subjective reports of 
interested parties. 

VA outpatient treatment records developed between February 
1987 and May 1992 reflected his continuing treatment for 
irritability and a short temper.  He reported a history of 
violence and trouble with the law and was involved in heroin 
use and sale between 1955-1960.  In April 1991, he reported 
increased tension.  He had joined a veteran's organization.  
On examination he was tense and cooperative with pressured 
speech.  There was no disorder of association, syntax, 
perception, or memory.  His judgement was intact, he had 
little insight, but he was not suicidal.  Generalized anxiety 
in a dyssocial personality was diagnosed.  Group therapy 
records from 1991 indicated he was stable and on medication.  
In January 1992 he reported being depressed from time to time 
with crying spells. 

The appellant testified at a personal hearing in June 1992, 
during which he indicated that he had to move from one group 
therapy to another because he had gotten too argumentative 
with other members of the group.  His family and friends had 
noted that he was overactive, although medication had helped 
with this problem. 

A VA examination was conducted in July 1992.  The examiner 
reviewed the report of the inservice medical board brought in 
by the appellant.  He indicated that his memories from 
service had begun to bother him more about 15 years ago.  The 
appellant had never had any "nervous breakdowns" requiring 
psychiatric hospitalization after service, but he continued 
to have various chronic nervous symptoms such as insomnia and 
excessive tension.  Over the years he had not worked much at 
all, in part due to spending two periods in jail for selling 
drugs, the last of which was in 1955 for 7 years.  He had 
been drinking heavily up until 4 years prior, but stopped 
because it interfered with his blood pressure medications.  
He stated that his first wife was deceased and he was 
supported by her Social Security benefits and his VA pension.  
He was currently living with a girlfriend.  He described 
their relationship as not bad.  He last worked the previous 
year as a cashier at a gas station, but had been let go 
because he had argued with customers.  The mental status 
examination noted that he spoke in a voluminous, affable 
manner, becoming particularly animated and digressing when 
discussing his combat stories.  He was alert and cooperative 
and there were no signs of any organic brain damage or 
psychosis.  The Axis I diagnoses were anxiety disorder, not 
otherwise specified and alcohol abuse in remission; the Axis 
II diagnosis was personality disorder, not otherwise 
specified. 

In VA Medical Center records dated in January 1993, his sleep 
was fitful.  His appetite was good and he expressed no 
suicidal ideation.  An April 1993 note from his attendance in 
group therapy sessions indicated that his primary complaint 
was centered around his difficulty sleeping throughout the 
night.  More recently he reported being depressed.  He was 
started on new medication and reported a noticeable 
improvement in his sleep pattern, less anger and irritability 
and diminished depression and impulsive behavior.  Later in 
April he reported increased irritability and anger and was 
considered to be suffering from a mood disorder.  In April 
1994, the staff received a telephone call from his wife.  The 
appellant was reportedly drinking and driving and was talking 
about suicide.  The physician assistant was said to be aware 
of his drinking binges.

The appellant was examined by VA in March 1995, and appeared 
to be a reliable informant.  The examination report began 
with an extensive review of the evidence of record.  To this 
examiner he reported that his post-service work history 
consisting of initially working in his father's grocery 
store.  He started selling and using drugs and was jailed.  
Some time later he spent about 7 years in a federal prison on 
a drug charge.  Then he returned to work in his father's 
store until it was discovered that he was a felon.  He turned 
to bookmaking after that.  Upon his arrival in Florida in 
1986, he worked for a while in a gas station.  He underwent 
open-heart surgery in 1993 that rendered him unable to work, 
and he had not worked anywhere since.  He indicated that he 
was not taking any psychiatric medication and that this 
resulted in the return of some of his irritability and 
depression.  He had lived with his present wife since 1956.  
His first wife had died.  He commented that he watched 
television in his spare time, noting that he particularly 
enjoyed war movies.  His interests remained on a satisfactory 
level, as did his ability to enjoy things.  He stated that 
his nervous symptoms had been the same for the past 3-4 
years.  He indicated that had lost jobs in the past due to 
his irritability and his wife agreed that he was excessively 
irritable and argumentative over the most trivial things.  He 
complained of frequent dreams about being on the destroyer 
that was sunk.  He indicated that he felt shaky, tense, 
restless, easily fatigued and short of breath.  Finally, he 
noted that he would occasionally feel over-heated.  At these 
times, he would experience sweaty hands, a dry mouth and 
dizzy spells.  He also complained of a startle response and 
trouble concentrating.  The objective examination noted that 
he was somewhat circumstantial although he could be 
interrupted and brought back to the topic with questions.  He 
was alert, cooperative and well oriented.  His sensorium was 
clear and there were no gross signs of any organic brain 
damage or psychosis.  He denied any symptoms of anxiety and 
there was no visible evidence of any attempt to manipulate.  
His affect was appropriate.  The Axis I diagnoses were 
generalized anxiety disorder and history of alcohol and 
cocaine abuse, in remission.  The examiner commented that his 
symptoms of anxiety appeared to be moderately severe, 
although at the age of 71 and following open-heart surgery, 
it was difficult to draw exact lines between physical and 
psychiatric symptoms.  His tension, extremes of temperature 
and dizziness could be both psychiatric and purely organic in 
origin. 

In August 1995, the appellant's wife submitted a statement 
expressing her opinion that the appellant was getting worse.  
He was anti-social and just sat around the house muttering 
and cursing.  When he got angry he threw things.  If they 
went out for a cup of coffee he argued with anyone who talked 
to him.  He could not spend 15 minutes with his children and 
grandchildren without starting an argument.  He would buy a 
gallon of wine and drink it until he fell off the chair.  He 
told her he wanted her to see him drink himself to death 
because he was unable to sleep.

The veteran was afforded a VA psychiatric examination in 
August 1996, but the claims folder was not available.  The 
appellant indicated that he was looking for an increase in 
his rating, but his wife indicated that she was frightened of 
his temper outbursts and wanted him to get help.  The police 
had been called on occasions.  He spent his time at home 
carrying out a few minor household activities.  He went to a 
fitness center for one hour each day.  He complained that he 
was very nervous and suffered from dizzy spells and 
flashbacks of the destruction of his ship during the war.  He 
reported episodes of tearful recollection.  He denied having 
any violent urges, but indicated that he was sensitive to 
closed spaces and avoided socializing.  On objective 
examination he exhibited no unusual movements.  His speech 
was rapid, his mood was anxious, tense and jittery, and his 
affect was labile.  His thought processes were logical, but 
he was brief and seemed evasive.  It was difficult to tell if 
he was being honest about what was bothering him.  He was 
noted to apparently abuse alcohol, which added to his 
problems.  The Axis I diagnoses were alcohol abuse; history 
of heroin addiction; and generalized anxiety disorder.  The 
Axis II diagnosis was personality disorder, with antisocial 
features. 

A VA psychiatric examination was conducted in September 1996.  
The prior history and VA examinations were reviewed and 
discussed.  The appellant continued to report sleep 
disturbances, chronic edginess and irritability.  His wife 
again commented on his degree of anger, but since his last 
examination there had been no unusually severe episodes of 
threatening behavior.  On objective examination he displayed 
good eye contact, but was nervous, evasive and shifty.  When 
questioned about his alcohol intake, he tried to minimize his 
alcohol use, and admitted that he regularly drank in secret 
to avoid upsetting his wife.  The examiner stated that he 
appeared to have relatively severe generalized anxiety 
disorder.  While he made references to nightmares and 
flashbacks, the examiner indicated that he did not find these 
complaints credible and was thus withholding a diagnosis of 
post traumatic stress disorder.  The Axis I diagnoses were 
alcohol abuse; history of heroin addiction; and generalized 
anxiety disorder.  The Axis II diagnosis was personality 
disorder, with histrionic and antisocial features.  His 
disorder was assigned a Global Assessment of Functioning 
score of 55. 

A VA examination was conducted in April 1998.  The appellant 
indicated that he had not consumed alcohol for the past year 
and a half.  He denied any confused or bizarre thinking and 
commented that he was nervous and restless.  He argued with 
people, including his wife, and seemed incapable of 
controlling his temper.  He had no desire to socialize and 
reported having dreams of the destruction of his destroyer.  
His wife indicated that she was upset with his explosiveness.  
On mental status examination he sat nervously and displayed 
an attitude of concern and perplexity.  His speech was slow 
and fluent but there was evidence of word finding problems 
and forgetfulness.  His mood was described as nervous and he 
was short-tempered.  His affect was anxious and tense.  His 
thought processes were concrete and there were no signs of 
bizarre ideation.  He described perceptive phenomena which 
seemed to be illusions.  He was oriented in three spheres.  
He was unable to define proverbs, which he attributed to his 
poor education.  The Axis I diagnosis was generalized anxiety 
disorder; the Axis II diagnosis was personality disorder with 
histrionic and antisocial features.  His anxiety disorder was 
assigned a GAF score of 55 and caused moderate symptoms and 
moderate difficulty in social and occupational functioning. 

The appellant was evaluated at the Hager Psychiatric Center 
in July 1999 and underwent psychiatric testing.  On mental 
status examination, he was dressed appropriately.  He 
exhibited a tense demeanor.  He was fully cooperative during 
the interview with a very matter of fact, simple and gruff 
demeanor.  His eye contact was intermittent.  Movements 
tended to be quick.  His mood appeared dysphoric and anxious 
with a generally constricted affect.  His speech was in rapid 
bursts but clearly articulated.  His thoughts were organized 
but tended to spin off into story telling.  There was no 
psychosis.  There was no suicidal or homicidal ideation.  No 
gross deficits in cognition were noted.  His intelligence 
fell in the low-average range.  Chronic post-traumatic stress 
disorder, moderate recurrent major depression and rule-out 
cognitive disorder were diagnosed on Axis I.  His current 
Global Assessment of Functioning score was 55 as was his 
highest score in the past year.  Testing showed mental 
deterioration.  He had problems with attention and memory and 
his ability to do abstract thinking was diminishing.  The 
deficiencies appeared to be related to a probable long-term 
schizophrenic condition exacerbated by anxiety and post-
traumatic stress disorder in a schizoid personality.  There 
were no severe signs of organic cognitive damage.  He was 
severely limited mentally and emotionally by his 
psychological diagnoses.  Magnetic resonance imaging in 
August 1999 showed moderate cerebral atrophy with minimal 
ischemic demyelination change.  Mental status examination in 
August 1999 indicated that he was generally as he was before.  
His thoughts were organized and mood dysphoric.  There was no 
suicidal ideation.

In May 2000, the appellant was brought to the emergency room 
for acute alcohol intoxication and voicing suicidal ideation 
to his wife.  On admission he was uncooperative.  His mood 
and affect were within normal limits.  He was oriented in all 
three spheres.  A treatment assessment was conducted at 
Riverside Behavioral Center.  On mental status evaluation he 
was well groomed, cooperative, calm, appropriate, with normal 
mood, normal speech and intact thought processes.  Auditory 
hallucinations were reported.  He denied delusions or 
paranoia.  He denied suicidal ideation despite what his wife 
reported.  He was depressed with racing thoughts and 
decreased sleep.  He reported a little depression, anxiety, 
mood swings, decreased concentration, flashbacks, nightmares, 
sleep disturbances and initial insomnia.  He had been in his 
current relationship for 40 years and was living at home.  
When the appellant was asked if he wanted to be admitted for 
psychiatric treatment, he said he would agree to admission 
only at the VA Medical Center because that would look good on 
his disability claim.

The appellant submitted a letter written by William E. Jones, 
M.D. dated in January 2002.  The doctor had thoroughly 
reviewed the claims folder including his service and post 
service records.  The anxiety and neurosis was reported to 
come about from his time as a prisoner-of-war while in the 
service.  He was documented as having nightmares, outbursts 
or anger in situations of minor adversity, alcohol abuse, 
restlessness, dizzy spells and shortness of breath all as a 
result of the horror he faced during the war.  The physician 
noted his current disability impairment level of 50 percent.  
However it was documented that he was irritable and short of 
temper, had lost interest in activities of daily living, 
depressed, unable to concentrate, with frequent nightmares 
and flashbacks, and had demonstrated antisocial behavior.  
His service connected anxiety neurosis constituted a severe 
occupational and social impairment.

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9400 for anxiety neurosis.  
38 C.F.R. 4, § 4.130, Diagnostic Code 9400 (2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1995)..  This appeal is based 
on a November 1991 rating decision.  The criteria for 
evaluating mental disorders changed in November 1996.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.  It is 
noted that the RO originally evaluated the appellant's 
condition pursuant to those regulations in effect prior to 
November 1996.  However, in May 1998, a Supplemental 
Statement of the Case was issued which concluded that an 
increased evaluation was not warranted under the new rating 
criteria.
 
The pre-November criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

In this case, the Board affords all of the medical evidence 
probative value in its consideration of the appellant's claim 
for an increased rating.  Medical opinions that are the 
result of review of all of the evidence contained in the 
record and the result of accurate information and thorough 
analysis of the facts are accorded the highest level of 
probative value.  Medical opinions that result from an 
inaccurate factual basis or made without review of the 
available evidence or that include bare conclusions without 
an analysis of the facts are of a lesser degree of probative 
value.  Thus, the most persuasive evidence is that which has 
encompassed review of the evidence of record and 
medical/psychiatric history, that which has included an 
understanding of the appellant's alcohol, drug and other 
psychiatric diagnoses, and that which have not been conducted 
under the mistaken belief that the appellant had been a 
prisoner-of-war. 

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to an increased evaluation for the service connected anxiety 
disorder under the old rating criteria.  The evidence does 
not indicate that his anxiety neurosis has severely impaired 
his ability to establish or maintain effective or favorable 
relationships.  Although not ideal, the appellant has 
maintained an over 40-year relationship with his current wife 
and has contact with his children and grandchildren.  While 
he was repeatedly noted to be nervous, anxious, tense or 
irritable, many of his symptoms were attributed to his 
nonservice-connected personality disorder, which caused him 
to have dramatic reactions to minor adversity.  His 
personality disorder was described as histrionic and 
antisocial, contributing to his displays of temper and lack 
of desire to socialize, as noted in the September 1996 VA 
examination report.  He was able to go to the gym for one 
hour each day and joined a veteran's organization during this 
appeal, thus his symptoms do not appear to impose a severe 
impairment in his ability to maintain effective relationships 
with people.  It is also not shown that the symptoms 
associated with anxiety neurosis have resulted in a severe 
impairment in the ability to obtain or retain employment.  As 
commented upon by the VA examiner in March 1995, he 
maintained employment after service in illegal occupations.  
Much of his legitimate employment difficulties have been due 
to his illegal employment activities, as opposed to anxiety 
neurosis.  While the appellant has alleged that his service 
connected symptoms caused employment problems, we note that 
he has also stated that all employment ceased after heart 
surgery.  We are persuaded by this evidence that service 
connected anxiety on its own is not severely impairing in 
either the occupational or social spheres. 

The evidence does not indicate that a higher disability 
evaluation is justified under the new rating criteria.  The 
objective evidence does not demonstrate occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
There is no report of or documentation of obsessional rituals 
which interfere with routine activities, illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, 
neglect of personal appearance and hygiene.  Although the 
appellant suffers from chronic depression, it has not 
affected his ability to function on his own, as he gets to 
the gym every day and performs some duties around the 
household.  We have noted the evidence that the appellant has 
reported suicidal ideation, impaired impulse control, and 
being argumentative in the work setting.  We have also 
considered the descriptions that his wife has offered 
regarding his temper and suicidal ideation.  While we find 
that there is some competent and credible evidence that the 
appellant has history of irritability, lack of anger control, 
and occasional suicidal ideation, we do not find that this 
alone is enough to warrant a 70 percent disability evaluation 
as the preponderance of the evidence is against the finding 
that these symptoms have resulted in deficiencies in most 
areas such as work, family relations, judgment, thinking or 
mood.  His thinking and judgment have been found to be 
primarily unimpaired.  It has been repeatedly noted that the 
primary problem associated with service connected anxiety 
neurosis is sleep impairment and anxiety, and this does not 
support the higher evaluation.  Deficiencies in work, family 
relations and mood have also been attributed by competent 
medical examiners (both private and VA) to alcohol and drug 
abuse, a personality disorder, incarceration, medical 
problems, and other psychiatric disorders for which he is not 
service connected.  When we assemble all of the evidence, we 
find the weight of the competent medical evidence describes a 
disability picture due to anxiety neurosis that more nearly 
approximates the criteria for the currently assigned 50 
percent evaluation under the new criteria. 

We have noted the representing attorney's argument that Dr. 
Jones' characterization of the symptomatology associated with 
anxiety neurosis as "severe" should be accorded the highest 
degree of probative value in our consideration since it was 
most recent and most relevant.  We do not agree.  First, 
other opinions, both private and VA, that included review of 
all of the evidence and more detailed discussion of that 
evidence are as probative as Dr. Jones' opinion; the recency 
of his opinion alone is not a sufficient basis to accord it 
more probative value.  A label or characterization of the 
level of disability is not as important as the evidence that 
may or may not support that characterization.  We note that 
his service connected disability has been variously 
characterized as moderate, moderately-severe and severe by 
other competent examiners.  Furthermore, Dr. Jones recorded 
symptoms like irritability, restlessness, and depressed mood 
as supporting his conclusion that the disability was severe.  
These symptoms are contained in the criteria for lesser 
evaluations, and what is important is the degree to which 
they impact a veteran in the occupational and social spheres.  
As discussed above, his symptoms have not been shown to have 
led to deficiencies in most areas or a severe impairment.  
Finally, we note that Dr. Jones was operating under the 
impression that the appellant had been a prisoner-of-war, a 
fallacy that might have impacted his conclusions and calls 
his report into question.  The preponderance of the entirety 
of the probative medical evidence is against a finding that 
the disability due to anxiety neurosis approximates the 
higher rating.

The Board's conclusion is further supported by a Global 
Assessment of Functioning score of 55 which was indicated by 
both VA and private medical examiners during the pendency of 
this appeal.  Although the Global Assessment of Functioning 
score does not fit neatly into the rating criteria, the 
Global Assessment of Functioning score is also evidence.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Global 
Assessment of Functioning score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
Global Assessment of Functioning score of 55 is defined as 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  We 
find that the current 50 percent evaluation is indicative of 
a moderate disability, and note that the Court affirmed the 
Board's decision to deny an evaluation higher than 50 percent 
in Carpenter, wherein the facts involved an appellant service 
connected for a psychiatric disability with a Global 
Assessment of Functioning score of 55-60.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular considerations.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board finds that the schedular criteria and 
currently assigned evaluation for anxiety neurosis is 
adequate and that the appellant does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  A high schedular evaluation is recognition of a 
significant amount of interference with employment.  Marked 
inference with employment due to anxiety neurosis alone or 
any periods of hospitalization have not been shown.


Service connection for hypertension, claimed secondary to 
service connected anxiety neurosis.

The appellant has claimed that the longstanding anxiety and 
rage associated with his service connected anxiety neurosis 
has resulted in the development of hypertension for which he 
seeks service connection.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2001).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

We note that earlier on in his claim the appellant had also 
argued that hypertension had its onset in service.  Service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West Supp. 2001).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Service connection may be established when 
hypertension is manifested to a compensable degree within one 
year following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  We note that the appellant apparently has abandoned 
this theory of entitlement and in the submissions by his 
attorney, only secondary service connection has been alleged.  
Accordingly, the question of service connection for 
hypertension on a direct basis is not for consideration.  
Neither is there any evidence that hypertension was manifest 
in service or within one year after separation from service.  
There has been some suggestion that dizzy spells complained 
of in service might have been an early symptoms of 
hypertension, but there is no evidence that hypertension was 
manifest in service or to a compensable degree within one 
year after service.  

The appellant's service medical records included the December 
1941 entrance examination.  His blood pressure was 130/88.  A 
second reading before exercise was 110/80 and after 3 minutes 
of exercise was 112/82.

The appellant has reported a diagnosis of hypertension since 
about 1970.  Private outpatient treatment records developed 
between December 1974 and October 1986 reflected his 
treatment for hypertension, which was first recorded on 
December 3, 1974.  In November 1978, his blood pressure was 
noted to be 160/100.  The assessment was increased blood 
pressure due to his anxious state. 

A VA examination was conducted in June 1987, in which it was 
noted that the appellant had been treated for hypertension 
since 1987.  His blood pressure was 154/90.  Numerous VA 
outpatient treatment records developed between February 1987 
and January 1995 showed his continuing treatment for 
hypertension.  In an April 1991 psychiatric evaluation he was 
reportedly smoking 2 packs of cigarettes a day.

The appellant testified at a personal hearing in June 1992.  
He expressed his contention that his hypertension was 
secondary to his nervous condition.  He stated that ever 
since service, he has had dizzy spells, which were often 
attributed to his anger, although he believed that they were 
early signs of his hypertension. 

In private medical records from 1993 associated with his 
heart disease, the appellant reported that he had been 
smoking 2 packs of cigarettes a day but had quit in September 
1993.  He had undergone coronary artery bypass grafting and 
mitral valve replacement in July 1993.  In a discharge 
summary following an August 1993 admission to Fawcett 
Memorial Hospital for treatment of his congestive heart 
failure, the appellant reported a positive family history of 
ischemic heart disease and that his younger brother had died 
from a heart attack.  He was smoking 2 packs of cigarettes a 
day and stated he was a nondrinker.  In December 1993 he 
reported that he had stopped drinking 5 years ago.

The appellant underwent a VA examination March 1995.  He 
indicated that he had known of his hypertension since 1970, 
and commented that he has been on medication ever since.  He 
complained that he got dizzy when driving or walking, 
although these attacks could occur at any time.  The 
objective examination noted that his heart was enlarged to 
percussion and there were no murmurs or gallops.  The fundi 
were unremarkable and there was no peripheral edema.  His 
lungs were clear to auscultation and there were no carotid 
bruits.  His blood pressure readings were as follows: 172/92 
[sitting]; 152/84 [lying]; and 162/96 [standing].  A 
September 1994 chest X-ray revealed borderline heart 
enlargement.  The diagnosis was hypertension and 
arteriosclerotic heart disease by history.  The examiner 
remarked that it was pretty well accepted that chronic 
anxiety and/or anger could result in an elevated blood 
pressure.  This appellant presented with several factors 
which could affect his blood pressure.  His age, weight, 
history of alcohol abuse and his emotional problems all could 
affect his blood pressure adversely. 

The appellant was also afforded a psychiatric examination in 
March 1995, which included an opinion as to any relationship 
between the appellant's anxiety and his hypertension.  It was 
noted that there was no psychiatric literature to prove such 
an etiological relationship.  No consistent connection of 
this kind had ever been established.  There had been a 
connection established between chronic hostility and 
sustained elevations of blood pressure in some people.  
However, to find this connection, there would have to be an 
ongoing record of hostile attitude and concomitantly elevated 
blood pressure on various occasions over the years.  To the 
knowledge of the examiner, there was no objective record like 
this in this case.  The examiner did not find it possible to 
draw conclusions merely from the current reports comparing 
the two conditions. 

The record included a copy of a September 1995 advisory 
opinion obtained from the Undersecretary for Health with 
regard to a different veteran, which noted that there was 
nothing in the current medical literature that stated that 
experiences as a prisoner-of-war could subsequently cause the 
development of hypertension.  It was felt to be unlikely that 
the veteran's hypertension resulted from his experience as a 
prisoner-of-war or his service-connected post-traumatic 
stress disorder. 

In October 1996, the appellant submitted a paper written by 
Lawrence R. Moss, M.D., a psychiatrist, that had been 
previously commissioned by the Disabled American Veterans.  
The doctor had been asked to conduct a review of the medical 
literature in order to explore two possible causal factors in 
the development of hypertension in war veterans, that being 
the prisoner-of-war experience and post-traumatic stress 
disorder.  The doctor drew three conclusions from his 
research: 1) that wartime experience often played a causative 
role in the development of hypertension; 2) those suffering 
from post-traumatic stress disorder, the prototypical anxiety 
disorder, were at increased risk for developing hypertension; 
3) prisoners-of-war who underwent starvation during their 
experiences may have been placed under sufficient stress 
thereby to have incurred increased risk for developing 
hypertension.

The appellant was afforded an extensive examination by VA 
between August and October 1996 and a joint opinion was 
issued.  In the September 1996 psychiatric examination, the 
prior history and VA examinations were reviewed.  The 
essential feature of generalized anxiety disorder was 
excessive anxiety and worry accompanied by irritability, 
disturbed sleep and muscle tension.  With his histrionic 
personality make-up and his cultural background, dramatic, 
emotional reactions to even minor adversity could be 
expected.  Generalized anxiety disorder, especially 
associated with strong obsessive features, was noted to be 
likely to affect the autonomic nervous system.  As a result, 
blood pressure tended to be labile in these individuals.  It 
was reasonable that this was partially produced by his 
generalized anxiety disorder.  It was felt that there was a 
reasonable etiological relationship between anxiety neurosis 
and the manifestations of hypertension in this appellant.  On 
VA examination in October 1996, his blood pressure readings 
were as follows: 130/70 [sitting]; 130/110 [lying]; and 
110/76 [standing].  He stated that he had hypertension since 
1960.  A chest X-ray noted that he had an enlarged left 
ventricle.  The examiner indicated the belief that there was 
an etiological relationship between the service-connected 
anxiety and hypertension.  Whether the dizzy spells 
complained of in service were manifestations of hypertension 
was a difficult question to answer because it could be 
related to the severe psychiatric problems he developed in 
service.  The examiner believed that the dizzy spells 
referred to in service probably were associated with an early 
manifestation of hypertension. 

This case was then referred to the Undersecretary for Health 
for an opinion, which was provided in April 1997.  In the 
opinion furnished by the Chief of the Hypertension Section of 
the Memphis VA Medical Center, it was commented that there 
was insufficient evidence in the medical literature at this 
time to attribute chronic hypertension to stress or anxiety, 
despite the common lay and medical belief.  There were 
isolated studies that attributed hypertension to some measure 
of stress or anxiety but they were inconsistent and generally 
not well done.  Excessive alcohol intake was a well-
recognized cause or contributing factor in the development of 
hypertension.  In an alcoholic, the person could suffer from 
increased left ventricular cardiac mass and a reduction in 
the ventricular ejection fraction.  This could lead to 
congestive heart failure.  This veteran appeared to have 
congestive heart failure.  This veteran was also noted to be 
obese, which is a well-documented factor in the onset of 
hypertension.  Finally, it was noted that 67 percent of white 
men between the ages of 70 and 79 years suffered from 
hypertension.  Therefore, in this veteran, it was most likely 
that his hypertension was from genetic predisposition, age, 
obesity and possibly alcohol intake.  It was concluded that 
it was unlikely that the veteran's hypertension was related 
to his service-connected anxiety neurosis. 

In May 1997, the Acting Director of the Medical Service 
concurred with the advisory opinion above.

In January 1999, the appellant submitted copies of multiple 
abstracts from medical and psychological journals regarding 
studies conducted in 1996 and 1997.  These abstracts 
addressed various studies regarding hypertension and stress 
or hostility.  The studies' conclusions included a finding 
that job strain was a risk factor for hypertension in men, 
that the relationship between hostility and blood pressure 
appeared to be partially accounted for by the daily 
experience of interpersonal stress, and that men at risk for 
hypertension showed elevated vascular resistance at rest and 
during mental stress.

The appellant submitted a letter written by William E. Jones, 
M.D. dated in January 2002.  The doctor had thoroughly 
reviewed the claims folder including his service and post 
service records.  The letter was written with the doctor 
under the assumption that the appellant was a prisoner-of-war 
during service.  Hypertension had been demonstrated with 
blood pressure readings above 140/90 and enlargement of the 
left ventricle of his heart.  Anxiety neurosis could raise 
blood pressure due to an increase in levels of epinephrine by 
the autonomic nervous system.  Blood pressure elevation could 
also be compounded by alcohol abuse and sleeplessness as in 
this case.  It was as likely as not that his hypertension was 
secondary to the service connected anxiety neurosis.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hypertension as 
secondary to the service-connected anxiety neurosis is not 
warranted.  When assigning probative value to the evidence 
under consideration, we assign a far lesser degree of 
probative value to the conclusions drawn from a mistaken 
belief that the appellant had been a prisoner-of-war and to 
the evidence that did not relate to this veteran.  We have no 
idea as to the quality of the studies reported in the medical 
abstracts submitted and they do not pertain to this veteran 
and the September 1995 advisory opinion did not relate to 
this veteran; therefore they are afforded limited probative 
value.  Dr. Jones' opinion regarding the link was made under 
the mistaken belief that the appellant had prisoner-of-war 
experiences, and therefore limits its value.  

There is evidence that suggests a link between anxiety/anger 
and hypertension, (March 1995 VA medical examination, Dr. 
Moss' paper, joint opinion offered by VA examiner in 1996, 
Dr. Jones' opinion).  There were also opinions that concluded 
there was no link, (March 1995 VA psychiatric examination, 
opinion of the Undersecretary for Health in April 1997, May 
1997 concurrence of the Acting Director of the Medical 
Service).  However, having opinions on both sides of the 
question does not render the evidence in equipoise.  

Some of the medical experts in this case have noted that the 
appellant has multiple risk factors for hypertension not 
related to his service connected disability.  Some of the 
medical experts did not address the other risk factors for 
hypertension present in this case.  The opinions that 
discussed the other possible risk factors for hypertension 
render a far more complete picture and are therefore more 
probative.  The narrow scope of the favorable opinions 
(discussing only the possible relationship between chronic 
anxiety and hypertension) renders them of less probative 
value.  Since we have been told by a medical expert that most 
of the favorable studies were not well done, we find that the 
favorable opinions that indicated that it was "pretty well 
accepted" that there was link between anxiety and 
hypertension less probative.  

The most probative opinion, therefore, is the opinion 
obtained by the Undersecretary from the Chief of the 
Hypertension Section of a VA Medical Center, because it 
discussed all of the potential causes for hypertension in 
this case.  The fact that it was offered by a hypertension 
specialist renders it even more persuasive.  That opinion 
concluded, after a complete review of the evidence of record 
and the existing medical literature, that the appellant's 
hypertension was more likely related to his age, genetic 
predisposition, obesity and possible alcohol use rather than 
to his service-connected anxiety neurosis.  That opinion was 
the sole opinion that mentioned his genetic predisposition.  
In other opinions, no reference was made to genetics or 
family history of heart disease.  Furthermore, the opinions 
in favor of the appellant's claim generally failed to discuss 
why his obesity, his extensive and long-term smoking history, 
his alcohol abuse, and his age were as likely as not the 
cause of his post-service hypertension.  It is found that 
this 1997 opinion, which reviewed the evidence and the 
literature, and which provided a complete rationale for the 
conclusion reached, is more persuasive than the VA 
examinations and private medical opinion, which included a 
far less complete rationale for the opinions expressed.  
Therefore, the negative association outweighs the evidence of 
positive association and the preponderance of the evidence is 
against the claim.

Competent medical evidence that there is additional 
disability resulting from the aggravation of non-service-
connected condition, hypertension, by a service-connected 
anxiety neurosis has not been presented.  Rather, the 
preponderance of the evidence is against a finding that 
anxiety neurosis has aggravated hypertension over and above 
the level of disability which would be present otherwise.  
Far more probative opinions, as discussed above, have 
concluded that many other factors including obesity, alcohol 
intake, smoking, genetics and age, were as likely as not to 
contribute to hypertension.  Allen v. Brown, 7 Vet. App. 439 
(1995).  As such, it is concluded that the evidence does not 
support a finding of entitlement to service connection for 
hypertension on a secondary basis.


ORDER

An increased rating for anxiety neurosis is denied.  Service 
connection for hypertension, claimed secondary to service 
connected anxiety neurosis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

